         Case 3:20-cv-04427-JCS Document 1 Filed 07/02/20 Page 1 of 10



 1   D. Victoria Baranetsky (SBN 311892)
 2   THE CENTER FOR INVESTIGATIVE REPORTING
     1400 65th St., Suite 200
 3   Emeryville, CA 94608
     Telephone: (510) 809-3160
 4   Fax: (510) 849-6141
     vbaranetsky@revealnews.org
 5
 6   Rachel Brooke (SBN 330505)
     THE CENTER FOR INVESTIGATIVE REPORTING
 7   1400 65th St., Suite 200
     Emeryville, CA 94608
 8   Telephone: (510) 809-2215
     Fax: (510) 849-6141
 9   rbrooke@revealnews.org
10
11    Attorneys for Plaintiffs

12
                                  UNITED STATES DISTRICT COURT
13
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                          OAKLAND DIVISION
15
16
     THE CENTER FOR INVESTIGATIVE                      )     Case No. _______________
17   REPORTING and LANCE WILLIAMS,                     )
                                                       )     COMPLAINT FOR INJUNCTIVE
18                                                     )     RELIEF
                                        Plaintiffs,    )
19                                                     )
            v.                                         )
20                                                     )
     UNITED STATES DEPARTMENT OF                       )
21   INTERIOR,                                         )
                                                       )
22                                     Defendant.      )

23
                                             INTRODUCTION
24
25          1.      This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,
26   for injunctive and other appropriate relief. The Center for Investigative Reporting (“CIR”) and Lance
27   Williams (collectively “Plaintiffs”) seek processing and release of agency records requested from
28

                                                       -1-
                                         COMPLAINT FOR INJUNCTIVE RELIEF
         Case 3:20-cv-04427-JCS Document 1 Filed 07/02/20 Page 2 of 10



 1   Defendant, the United States Department of the Interior (“DOI”).

 2             2.     On January 16, 2020, Plaintiffs submitted a FOIA request to DOI (“the Request”)

 3   seeking disclosure of documents relating to meetings on California water issues involving DOI

 4   officials covering the second half of 2018. The Request was initially assigned to DOI’s Office of

 5   the Secretary.

 6             3.     On May 6, 2020, as per instructions from DOI officials, Plaintiffs submitted the same

 7   Request to two other components of DOI: the DOI Bureau of Reclamation and the DOI Solicitor’s

 8   Office.

 9             4.     To date, Defendant DOI’s Office of the Secretary, Bureau of Reclamation, and

10   Solicitor’s Office have failed to issue final determinations as to the Request. Defendant has failed

11   to comply with FOIA’s statutory deadlines by not issuing final determinations as to the Request.

12             5.     Plaintiffs have exhausted all other administrative remedies.

13             6.     The requested records are of significant public interest because they relate directly

14   to a secret meeting held in Lake Tahoe between DOI officials and California state officials to

15   discuss the allocation of water resources in the state, as well as several related matters of

16   substantial public controversy.

17             7.     The requested records are of particular interest to Plaintiffs because, as members of

18   the news media, they have an abiding interest in informing the public about matters of serious

19   concern. Plaintiffs have reported on the allocation of resources in California and attendant public

20   controversies, and request these records so that they may continue to do so.

21             8.     Plaintiffs now ask the Court for an injunction requiring Defendant to promptly release

22   the withheld records.

23                                              JURISDICTION

24             9.     The Court has subject matter jurisdiction over this action and personal jurisdiction

25   over the parties pursuant to 5 U.S.C. §§ 552(a)(4)(B) and 552(a)(6)(C)(i). This Court also has

26   jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1436, and 5 U.S.C. §§ 701–706.

27
28

                                                         -2-
                                           COMPLAINT FOR INJUNCTIVE RELIEF
          Case 3:20-cv-04427-JCS Document 1 Filed 07/02/20 Page 3 of 10



 1                            VENUE AND INTRADISTRICT ASSIGNMENT

 2           10.     Venue is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §§ 1391(e) and 1402.

 3   Plaintiff CIR has its principal place of business in this district.

 4           11.     Assignment to the Oakland Division is proper pursuant to Local Rules 3-2(c) and (d)

 5   because a substantial portion of the events giving rise to this action occurred in Alameda County,

 6   where Plaintiff CIR’s principal place of business is located and most actions in this case occurred.

 7                                                      PARTIES

 8           12.     Plaintiff CIR publishes Reveal, an online news site, at revealnews.org, and Reveal, a

 9   weekly public radio show with approximately 3 million listeners per week. Founded in 1977 as the

10   first non-profit investigative news organization in the country, CIR has received multiple awards for

11   its reporting. CIR is a non-profit established under the laws of the State of California, with its

12   primary office in Emeryville, California.

13           13.     Plaintiff Lance Williams is a staff reporter for Reveal and an employee of CIR.

14           14.     Defendant DOI is a department of the executive branch of the United States

15   government and an “agency” within the meaning of 5 U.S.C. § 552(f)(1). DOI has its headquarters

16   in Washington, D.C., and approximately 2,400 operating locations for its various bureaus and offices

17   across the country. DOI, About, https://www.doi.gov/about. DOI’s Bureau of Reclamation is a

18   component of DOI, with regional offices throughout the country, including in Fresno, CA and

19   Sacramento, CA.

20                                         FACTUAL BACKGROUND

21           15.     DOI was established in 1849 with the stated mission of “tak[ing] charge of the

22   Nation’s internal affairs” and overseeing “the internal development of the Nation [and] the welfare

23   of    its     people.”         DOI,     History      of    the        Department   of   the   Interior,

24   https://www.doi.gov/whoweare/history/. Today, DOI “conserves and manages the Nation’s natural

25   resources and cultural heritage,” “provides scientific and other information about natural resources

26   and natural hazards to address societal challenges and create opportunities,” and administers

27   “responsibilities or special commitments to American Indians, Alaska Natives, and affiliated island

28   communities.” DOI, About: Mission, https://www.doi.gov/about.

                                                          -3-
                                           COMPLAINT FOR INJUNCTIVE RELIEF
         Case 3:20-cv-04427-JCS Document 1 Filed 07/02/20 Page 4 of 10



 1          16.       There are a number of offices and bureaus within DOI which focus on different

 2   aspects of its broad mandate. Relevant to this case are the Office of the Secretary, Bureau of

 3   Reclamation, and Office of the Solicitor. DOI’s Office of the Secretary is an office within DOI that

 4   oversees a variety of DOI offices, including DOI’s FOIA program, among others. DOI, Interior

 5   Offices, https://www.doi.gov/bureaus/offices. DOI’s Office of the Solicitor is the office within DOI

 6   which “performs the legal work for the United States Department of the Interior, manages the

 7   Department's Ethics Office and resolves FOIA Appeals.”                 DOI, Office of the Solicitor,

 8   https://www.doi.gov/solicitor/.

 9          17.       DOI’s Bureau of Reclamation was established in 1902 with the stated mission of

10   “manag[ing] develop[ing], and protect[ing] water and related resources in an environmentally and

11   economically sound manner in the interest of the American public.” U.S. Bureau of Reclamation,

12   About Us: Mission, https://www.usbr.gov/main/about/mission.html. The Bureau of Reclamation is

13   “the largest wholesaler of water in the country” and serves as “a contemporary water management

14   agency,” seeking to “meet new water needs and balance the multitude of competing uses of water in

15   the West.” Id.

16          18.       According to a news article relying on comments by a spokesperson for the California

17   Department of Water Resources,1 in August 2018, a meeting occurred between DOI officials and

18   California state officials, who convened at a hotel in Lake Tahoe, California to “reconcile some long-

19   standing differences involving tunnels, fish, rivers and more” (“the Tahoe meeting”). Id. According

20   to the article, topics discussed at the Tahoe meeting included then-Governor Jerry Brown’s “$17

21   billion plan to build twin tunnels under the Sacramento-San Joaquin River Delta, the coordinated

22   operation of state and federal projects that shuttle water from the wet north to farms and cities in the

23   arid south, and California’s controversial proposal to reduce water deliveries to farmers from the San

24   Joaquin River to benefit fish.” Id. The article also stated that the meeting “was held at a resort and

25   conference center on Tahoe’s North Shore.” Id. Based on records obtained by Plaintiffs, the Tahoe

26   1
       While the meeting has not otherwise been officially acknowledged, as it was “largely kept under
27   wraps,” the California Department of Water Resources spokesperson confirmed that the meeting
     indeed occurred. Jeremy P. Jacobs & Michael Doyle, Western Water Honchos Secretly Huddle on
28   Tunnels, Fish, E&E NEWS, Aug. 24, 2018, https://www.eenews.net/stories/1060095217.

                                                        -4-
                                          COMPLAINT FOR INJUNCTIVE RELIEF
         Case 3:20-cv-04427-JCS Document 1 Filed 07/02/20 Page 5 of 10



 1   meeting took place at a facility called “Granlibakken Tahoe.”

 2          19.     According to the official calendar for then-Deputy Interior Secretary, David

 3   Bernhardt, Secretary Bernhardt participated in several days of meetings at Granlibakken Tahoe in

 4   late August 2018. A true and correct copy of Secretary Bernhardt’s calendar from August 22, 2018

 5   through August 24, 2018 is attached as Exhibit A. Secretary Bernhardt’s calendar indicated he was

 6   engaged at Granlibakken Tahoe “[a]ll day” on August 22, 2018 and August 23, 2018. Ex. A. The

 7   calendar also indicated meetings and calls took place during this time and that Secretary Bernhardt

 8   travelled via commercial flight from Washington, D.C. to Reno, NV on August 22, 2018, and

 9   returned to D.C. on August 24. Id.

10          20.     As part of his reporting, Mr. Williams has sent public records requests to California

11   state agencies for records related to the Tahoe meeting under the California Public Records Act, Cal.

12   Gov’t Code § 6250 et seq., in addition to the instant FOIA requests. In response to a request to the

13   California Department of Water Resources, Mr. Williams received, among other documents,

14   invoices from Granlibakken Tahoe showing that an official with the California Department of Water

15   Resources stayed at the hotel between August 18, 2018, and August 23, 2018—the same period

16   during which the meeting occurred and during the same period as Secretary Bernhardt’s stay at

17   Granlibakken Tahoe. See Ex. A. A true and correct copy of the invoice for the California Water

18   Department official’s stay is attached as Exhibit B. The invoice also classified the reimbursable

19   “report” as “TEC for Tahoe Negotiations.” Ex. B. Based on these records, Plaintiffs can reasonably

20   conclude that Secretary Bernhardt was present at the Tahoe meeting, and that the meeting occurred

21   at Granlibakken Tahoe, despite a lack of confirmation from DOI.

22          21.     The topics discussed at the Tahoe meeting, and the allocation of water resources in
23   California more generally, are subject to intense public interest. The so-called “twin tunnels” project,
24   former California Governor Jerry Brown’s “plan to build two massive tunnels under the Sacramento-
25   San Joaquin River Delta to make it easier to move water from the north to the south,” Paul Rogers,
26   Newsom Officially Kills Jerry Brown’s Delta Twin Tunnels Project, MERCURY NEWS, May 2, 2019,
27   https://www.mercurynews.com/2019/05/02/newsom-officially-kills-jerry-browns-delta-twin-
28

                                                        -5-
                                          COMPLAINT FOR INJUNCTIVE RELIEF
         Case 3:20-cv-04427-JCS Document 1 Filed 07/02/20 Page 6 of 10



 1   tunnels-project/, has garnered substantial media attention for years. See, e.g., id.; Peter Fimrite, Big

 2   Setback for Gov. Brown’s Twin Tunnels Delta Water Project, S.F. CHRONICLE, Dec. 7, 2018,

 3   https://www.sfchronicle.com/news/article/Big-setback-for-Gov-Brown-s-twin-tunnels-delta-

 4   13451160.php; Nick Cahill, Newsom Wades into Decades-Long Bid to Wring More Water for

 5   California, COURTHOUSE NEWS SERV., Jan. 21, 2020, https://www.courthousenews.com/newsom-

 6   wades-into-decades-long-bid-to-wring-more-water-for-california/.

 7          22.     The diversion of water from Northern California to the Central Valley and Southern

 8   California is an aspect of the twin tunnels plan that has long been the subject of public debate,

 9   Michelle Horton, Stanford Experts Discuss Impacts of Downsizing the Delta Twin Tunnels Project,

10   STANFORD NEWS, Feb. 14, 2019, https://news.stanford.edu/2019/02/14/impacts-downsizing-delta-

11   twin-tunnels-project/, and was also discussed at the Tahoe meeting. Jeremy P. Jacobs & Michael

12   Doyle, Western Water Honchos Secretly Huddle on Tunnels, Fish, E&E NEWS, Aug. 24, 2018,

13   https://www.eenews.net/stories/1060095217. The conflict between powerful Southern California

14   water interests and the interests of smaller communities in the Sacramento-San Joaquin River Delta

15   has garnered substantial controversy.      Michelle Horton, Stanford Experts Discuss Impacts of

16   Downsizing     the   Delta    Twin    Tunnels    Project,    STANFORD      NEWS,     Feb.   14,    2019,

17   https://news.stanford.edu/2019/02/14/impacts-downsizing-delta-twin-tunnels-project/.              Further

18   complicating the conflicting interests at stake, prior to his appointment to the DOI, Secretary

19   Bernhardt served as the general counsel for Wetlands Water District, the affected area’s “single

20   largest water user.” Alex Tavlian, Interior Dept. Sued Over Obama-Era Law to Cement Valley Water

21   Contracts, SAN JOAQUIN VALLEY SUN, May 21, 2020, http://sjvsun.com/ag/interior-dept-sued-over-

22   obama-era-law-to-cement-valley-water-contracts/.

23          23.     Mr. Williams, on behalf of CIR, requested these records so that he may report on a

24   matter of public interest. As part of his work for CIR, Mr. Williams reports on the operations of

25   federal agencies, including DOI, see Lance Williams, Trump Interior Nominee Fast-Tracked a

26   ‘Deficient’ Drilling Permit, REVEAL, Nov. 4, 2019, https://www.revealnews.org/article/trump-

27   interior-nominee-fast-tracked-a-deficient-drilling-permit/, as well as the fair distribution of resources

28   in California. Lance Williams, Will Evans, & Will Carless, California Created A Massive Medical

                                                         -6-
                                          COMPLAINT FOR INJUNCTIVE RELIEF
         Case 3:20-cv-04427-JCS Document 1 Filed 07/02/20 Page 7 of 10



 1   Reserve—With Acute Care Beds, Ventilators and N95 Masks—Then Let It Collapse, REVEAL, Mar.

 2   27, 2020, https://www.revealnews.org/article/california-created-a-massive-medical-reserve-with-

 3   acute-care-beds-ventilators-and-n95-masks-and-let-it-collapse/.       Mr. Williams requests these

 4   records so he can continue to do the important work of reporting on matters of public concern.

 5                                   PROCEDURAL BACKGROUND
 6          24.     On January 16, 2020, Mr. Williams submitted a FOIA request to DOI on behalf of
 7   CIR seeking documents concerning meetings about California water issues that involved DOI
 8   officials. A true and correct copy of the Request is attached as Exhibit C. Specifically, Mr. Williams
 9   requested “all documents, including emails, concerning or referencing meetings on California water
10   issues involving [DOI] officials.” Ex. C. Mr. Williams further clarified that he believed the
11   “meetings were held at Lake Tahoe, CA[] in August, 2018, possibly at a hotel and convention center
12   called GRANLIBAKKEN Tahoe in Tahoe City.” Id.
13          25.     In the Request, Mr. Williams explained that he believed “the meetings included then-
14   Deputy Interior Secretary David Bernhardt and other officials of [DOI] and the Bureau of
15   Reclamation” in addition to California state officials. Id. Mr. Williams noted that “Mr. Bernhardt’s
16   calendar indicate[s] he was present” at the meetings. Id.; see Ex. A. Mr. Williams also cited an
17   interview with an official with the California Department of Water Resources “confirming that the
18   meetings had occurred.” Ex. C; see Jeremy P. Jacobs & Michael Doyle, Western Water Honchos
19   Secretly     Huddle      on     Tunnels,      Fish,     E&E       NEWS,       Aug.      24,     2018,
20   https://www.eenews.net/stories/1060095217. Finally, Mr. Williams requested expedited processing
21   and a fee waiver for the Request. Ex. C.
22          26.     On February 18, 2020, Mr. Williams received a letter from DOI’s Office of the
23   Secretary acknowledging the Request, denying his request for a fee waiver as moot, and denying his
24   request for expedited processing. A true and correct copy of the acknowledgement letter is attached
25   as Exhibit D. In the letter, DOI informed Mr. Williams that the Request had been assigned “control
26   number OS-2020-00229.” Ex. D. It also stated that the agency did not anticipate that there would
27   be any payable fees associated with responding to the request, making the request for a fee waiver
28

                                                       -7-
                                         COMPLAINT FOR INJUNCTIVE RELIEF
         Case 3:20-cv-04427-JCS Document 1 Filed 07/02/20 Page 8 of 10



 1   moot. Id. Finally, DOI denied Mr. Williams’s request for expedited processing because he had

 2   “no[t] provided enough reasoning why this is an urgent public matter.” Id.

 3          27.     On March 27, 2020, Mr. Williams received an email from an official with DOI’s

 4   Office of the Secretary informing him that he “also need[ed] to file a FOIA request with the Bureau

 5   of Reclamation FOIA office, and the Office of the Solicitor FOIA office[,]” and that the Office of

 6   the Secretary would be handling certain portions of the Request, while the other two DOI components

 7   would handle others. A true and correct copy of this email is attached as Exhibit E.

 8          28.     On May 6, 2020, Mr. Williams sent the FOIA Request to DOI’s Bureau of

 9   Reclamation as per the Office of the Secretary’s instructions. See Ex. E. Mr. Williams included the

10   text of the Request with the addition of a statement explaining that the Office of the Secretary had

11   instructed him to submit the Request to the Bureau of Reclamation. A true and correct copy of the

12   Request as sent to the Bureau of Reclamation is attached as Exhibit F.

13          29.     On May 6, 2020, Mr. Williams sent the FOIA Request to DOI’s Office of the Solicitor

14   as per the Office of the Secretary’s instructions. See Ex. E. Mr. Williams included the text of the

15   Request with the addition of a statement explaining that the Office of the Secretary had instructed

16   him to submit the Request to the Office of the Solicitor. A true and correct copy of the Request as

17   sent to the Office of the Solicitor is attached as Exhibit G.

18          30.     On May 20, 2020, Mr. Williams received a letter from DOI’s Bureau of Reclamation

19   acknowledging the Request, granting his request for a fee waiver, and denying his request for

20   expedited processing. A true and correct copy of the Bureau of Reclamation’s acknowledgement

21   letter is attached as Exhibit H. In the letter, the Bureau of Reclamation informed Mr. Williams that

22   his request had been assigned tracking number BOR-2020-00169. Ex. H. It also noted that the

23   Bureau of Reclamation had “begun the search for records” and that Mr. Williams’s “request for a fee

24   waiver is granted.” Id. Finally, the acknowledgement letter denied Mr. Williams’s request for

25   expedited processing, stating that the Request “does not contain enough evidence to support” the

26   Bureau of Reclamation’s criteria for expedited processing, as, in its view, “[r]ecords regarding the

27   2018 meeting do not appear to have the type of breaking news urgency that would be lost if the

28   records are not published quickly.” Id.

                                                         -8-
                                          COMPLAINT FOR INJUNCTIVE RELIEF
         Case 3:20-cv-04427-JCS Document 1 Filed 07/02/20 Page 9 of 10



 1          31.     Mr. Williams has not received an acknowledgement of the Request from the Office

 2   of the Solicitor or any other correspondence from the Office of Solicitor regarding the Request.

 3          32.     Mr. Williams has received no further correspondence from any DOI component

 4   regarding the Request. More than 20 working days have passed since Plaintiffs submitted the

 5   Request to the Office of the Secretary on January 16, 2020, and more than 20 working days have

 6   passed since Plaintiffs submitted the Request to Bureau of Reclamation and the Office of Solicitor

 7   on May 6, 2020.

 8          33.     DOI has failed to comply with FOIA, 5 U.S.C. § 552(a)(6)(A)(i), which requires that

 9   an agency make determinations with respect to a request within 20 business days.

10          34.     Having exhausted all administrative remedies, Plaintiffs now seek injunctive relief.

11
                                            CAUSE OF ACTION
12
                                 Violation of Freedom of Information Act
13
            35.     Plaintiffs repeat and reallege paragraphs 1-34.
14
            36.     DOI is subject to FOIA and must therefore release in response to a FOIA request any
15
     disclosable records in its possession and provide a lawful reason for withholding any materials as to
16
     which it is claiming an exemption.
17
            37.     DOI has improperly delayed the Request, which warranted expedited processing.
18
            38.     DOI has failed to issue a final determination as to Plaintiffs’ Request within the 20
19
     business days required by FOIA. See 5 U.S.C. § 552(a)(6)(A)(i). Accordingly, Plaintiffs are deemed
20
     to have exhausted their administrative remedies under FOIA.
21
            39.     Plaintiffs are entitled to declaratory and injunctive relief compelling the expedited
22
     release and disclosure of the requested records.
23
                                           REQUESTED RELIEF
24
     WHEREFORE, Plaintiffs prays that this Court:
25
            1.      Declare that Defendant DOI violated FOIA by failing to provide requested records in
26
     response to Plaintiffs’ Request and failing to notify Plaintiffs of a final determination as to the
27
     Request within the statutory time limit;
28

                                                        -9-
                                          COMPLAINT FOR INJUNCTIVE RELIEF
        Case 3:20-cv-04427-JCS Document 1 Filed 07/02/20 Page 10 of 10



 1          2.      Declare that the documents sought by their Request, as described in the foregoing

 2   paragraphs, are public under 5 U.S.C. § 552 and must be disclosed;

 3          3.      Order Defendant DOI to expeditiously provide the requested documents to Plaintiffs

 4   within 20 business days of the Court’s order;

 5          4.      Award Plaintiffs the costs of this proceeding, including reasonable attorneys’ fees, as

 6   expressly permitted by FOIA; and

 7          5.      Grant Plaintiffs such other and further relief as this Court may deem just and proper.

 8

 9    DATED: July 2, 2020                        Respectfully submitted,
10
                                                 By:
11                                               D. Victoria Baranetsky (SBN 311892)
                                                 Rachel Brooke (SBN 330505)
12                                               THE CENTER FOR INVESTIGATIVE REPORTING
                                                 1400 65th St., Suite 200
13                                               Emeryville, CA 94608
14                                               Telephone: (510) 809-3160
                                                 Fax: (510) 849-6141
15                                               Email: vbaranetsky@revealnews.org
                                                 rbrooke@revealnews.org
16
                                                 Attorneys for Plaintiffs
17
                                                 All Attorneys concur in the filing of this complaint.
18
19
20
21
22
23
24
25
26
27
28

                                                      -10-
                                         COMPLAINT FOR INJUNCTIVE RELIEF
